Citation Nr: 1711981	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-21-194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated at noncompensable, to include whether the reduction from a 50 percent rating to a noncompensable rating, effective October 1, 2016, was proper.

3.  Entitlement to service connection for basal cell carcinoma of the skin (claimed as skin cancer), to include as due to Agent Orange exposure.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2010, November 2011 and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a Board hearing before the undersigned Veterans Law Judge in June 2014.  

In September 2014, the Board remanded the PTSD, hearing loss and TDIU claims for additional development.

The hearing loss rating claim was originally certified to the Board as the issue of entitlement to a rating in excess of 50 percent for hearing loss.  While the case was in remand status, the RO issued a January 2016 rating decision proposing to decrease the Veteran's hearing loss rating to noncompensable.  A July 2016 rating decision reduced the rating to noncompensable, effective October 1, 2016.  As such, the issue has been recharacterized as identified on the title page.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.

REMAND

In June 2014, the Veteran testified that his hearing loss and PTSD disabilities had worsened since his previous VA examinations.  He had undergone a previous September 2011 VA examination for his PTSD and an August 2012 VA audiological examination.  The Veteran had also been afforded an August 2014 private examination in regard to his PTSD.

The Board remanded the claims in September 2014.  Thereafter, the Veteran was afforded a May 2015 VA audiological examination, as well as a March 2016 VA examination for his PTSD.  Thereafter, the Veteran submitted a September 2016 substantive appeal in which he requested another Board hearing at a local VA office.

With regard to the claim of service connection for skin cancer, the RO denied the claim in an April 2016 rating decision.  The Veteran has since perfected an appeal and this issue is now before the Board.

Although the Veteran has testified in a June 2014 Board hearing, he has submitted multiple substantive appeal forms and requested the opportunity to testify at an additional Travel Board hearing with regard to the four claims.  The Board finds a remand is necessary to provide the Veteran with an additional Travel Board hearing pursuant to his requests.  In Cook, the United States Court of Appeals for Veterans Claims (Court) found that under section 7107(b), a claimant who received a personal hearing before the Board at an earlier stage of appellate proceedings is entitled to receive, upon request, a Board hearing following this Court's remand of the same claim.  The Court determined a claimant is not limited to only one Board hearing during the entire course of appellate proceedings when an additional hearing is warranted based on the evidence.  See Cook v. Snyder, 28 Vet. App. 330 (2017).

As there has been a change in circumstances, and further since the Veteran has not been afforded a hearing for his skin cancer claim, the Board finds another Travel Board hearing is warranted for all of the issues.  Additionally, as the February 2017 correspondence sent to the Veteran was returned as undeliverable, his current address should be verified before a hearing notice is issued.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to ascertain the Veteran's current mailing address.

2.  Thereafter, schedule the Veteran for a Travel Board hearing in accordance with his request.  After confirming the Veteran's current address, he and his representative should be notified in writing of the date, time and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

